


110 HR 2046 IH: Internet Gambling Regulation and

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2046
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Paul, Mr. Wexler,
			 Mr. Ackerman,
			 Mr. Clay, Mr. Gutierrez, Mr.
			 Capuano, Mr. Watt,
			 Ms. Berkley,
			 Ms. Carson,
			 Mr. King of New York, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  licensing of Internet gambling facilities by the Director of the Financial
		  Crimes Enforcement Network, and for other purposes.
	
	
		1.Short titleThis act may be cited as the
			 Internet Gambling Regulation and
			 Enforcement Act of 2007.
		2.Federal licensing
			 requirement for internet gambling operators
			(a)In
			 generalChapter 53 of Title 31, United States Code, is amended by
			 adding at the end the following new Subchapter:
				
					VRegulation of
				lawful internet gambling
						5381.Congressional
				findings and purpose
							(a)FindingsThe
				Congress finds the following:
								(1)Internet gambling
				is a $13,000,000,000 and growing industry worldwide.
								(2)Gambling is a
				popular activity domestically, with some form of gambling being permitted in
				nearly every State.
								(3)Internet gambling
				is a licensed, regulated activity in more than 50 countries, providing billions
				of dollars in tax revenue to those countries.
								(4)The global gaming
				market grossed about $258,000,000,000 in 2005, with online revenues
				representing an estimated 5.0 percent. North American residents accounted for
				an estimated 47 percent of the global gross gaming yield in 2005.
								(5)A licensing and
				regulatory regime for Internet gambling in the United States is needed to
				provide appropriate protections against underage gambling, compulsive gambling,
				money laundering, and fraud for those citizens who choose to gamble
				online.
								(6)Licensing and
				regulating Internet gambling in the United States would provide additional tax
				revenues, and would reduce tax avoidance.
								5382.DefinitionsFor purposes of this subchapter, the
				following definitions shall apply:
							(1)DirectorThe
				term director means the Director of the Financial Crimes
				Enforcement Network.
							(2)Bet or
				wagerThe term bet or wager shall have the same
				meaning as in section 5362(1).
							(3)LicenseeThe
				term licensee shall mean an Internet gambling operator licensed
				by the Director in accordance with this subchapter.
							(4)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory, or other possession of the United
				States.
							(5)InternetThe
				term Internet means the international computer network of
				interoperable packet switched data networks.
							(6)Sporting
				leagueThe term sporting league shall mean any
				sporting association, whether professional, scholastic, or amateur.
							(7)Operate an
				internet gambling facilityThe term operate an Internet
				gambling facility means the direction, management, supervision, or
				control of an Internet site through which bets or wagers are placed, accepted,
				or otherwise made, whether by telephone, Internet or other wire
				communication.
							(8)Indian lands and
				Indian tribeThe terms
				Indian lands and Indian tribe have the same
				meanings as in section 4 of the Indian Gaming Regulatory Act.
							5383.Establishment
				and administration of licensing program
							(a)Fincen
				requirementsSubject to the
				oversight and direction of the Secretary of the Treasury, the Director shall
				prescribe such regulations as may be necessary to administer and enforce the
				requirements under this subchapter.
							(b)Internet
				gambling licensing programNo person shall engage in the business
				of Internet betting or wagering in the United States without a license issued
				by the Director in accordance with this subchapter.
							(c)Application for
				license
								(1)In
				generalAny person seeking authority to engage in the business of
				betting or wagering in the United States may apply for a license issued by the
				Director.
								(2)Information
				requiredAny application for a license under this subchapter
				shall contain such information as may be required by the Director,
				including—
									(A)a complete
				financial statements of the applicant;
									(B)documentation
				showing the corporate structure of the applicant and all related businesses and
				affiliates; and
									(C)a certification
				that the applicant agrees to be subject to United States jurisdiction and all
				applicable United States laws relating to Internet gambling activities.
									(d)Review of
				licensees
								(1)In
				generalAfter the filing of a complete application, the Director
				shall evaluate the general fitness of the applicant on the basis of such
				factors as the Director determines to be appropriate.
								(2)FactorsThe
				factors taken into account by the Director under paragraph (1) shall
				include—
									(A)the financial
				condition of the applicant;
									(B)the business
				experience and record of the applicant, including the applicant’s compliance
				with similar laws and requirements in foreign jurisdictions;
									(C)if the applicant is
				an individual, a background check to determine if the individual has any
				criminal record; and
									(D)if the applicant
				is a corporation, partnership, or other business entity, such background check
				shall occur with respect to the president or other chief executive of the
				corporation, partnership, or other business entity and other partners or senior
				executives and directors of the corporation, partnership, or entity, as
				determined appropriate by the Director, in the Director’s sole
				discretion.
									(e)Assessments for
				administrative expenses
								(1)In
				general
									(A)In
				generalThe cost of
				administering this subchapter with respect to each licensee, including the cost
				of any review or examination of a licensee to ensure compliance with the terms
				of the license and this subchapter, shall be assessed by the Director against
				the licensee institution by written notice in an amount appropriate to meet the
				Director’s expenses in carrying out such administration, review, or
				examination.
									(B)DispositionAmounts
				assessed by the Director as user fees under subparagraph (A) shall—
										(i)be maintained by
				the Director for solely for use in accordance with clause (ii);
										(ii)be available to
				the Director to cover all expenses incurred by the Director in carrying out
				this subchapter; and
										(iii)not be construed to be Government Funds or
				appropriated monies, or subject to apportionment for the purposes of chapter 15
				or any other authority.
										(C)HearingAny licensee against whom an assessment is
				assessed under this paragraph shall be afforded an agency hearing if such
				person submits a request for such hearing within 20 days after the issuance of
				the notice of assessment.
									(D)Collection
										(i)ReferralIf any licensee fails to pay an assessment
				under this paragraph after the assessment has become final, the Director shall
				recover the amount assessed by action in the appropriate United States district
				court.
										(ii)Appropriateness
				of assessment not reviewableIn any civil action under clause
				(i), the validity and appropriateness of the assessment shall not be subject to
				review.
										(2)Direct and
				exclusive obligation of licenseeThe user fee shall be the direct
				and exclusive obligation of the licensee and may not be deducted from amounts
				available as deposits to any person placing a bet.
								(f)Approval of
				licenseThe Director shall grant licenses under this subchapter
				if, in the Director’s sole discretion, the applicant meets the criteria set by
				the Director and is generally fit to engage in the business of Internet
				gambling.
							(g)Safeguards
				required of licenseeNo person shall receive or retain a license
				under this section unless the person implements and maintains the following
				requirements with respect to any Internet bet or wager:
								(1)Appropriate
				safeguards to ensure that the individual placing a bet or wager is 18 years of
				age or older.
								(2)Appropriate
				safeguards to ensure that the individual placing a bet or wager is physically
				located in a jurisdiction that permits Internet gambling at the time the bet or
				wager is placed.
								(3)Appropriate
				mechanisms to ensure that all taxes relating to Internet gambling due to
				Federal and State governments and to Indian tribes from persons engaged in
				Internet gambling are collected at the time of any payment of any proceeds of
				Internet gambling.
								(4)Appropriate mechanisms to ensure that all
				taxes relating to Internet gambling due to Federal and State governments and to
				Indian tribes from any licensee are collected as required by law.
								(5)Appropriate
				safeguards to combat fraud and money laundering as may be prescribed by
				regulations issued by the Director or a designee of the Director.
								(6)Appropriate
				safeguards to combat compulsive Internet gambling.
								(7)Appropriate safeguards to protect the
				privacy and security of any person engaged in Internet gambling.
								(8)Appropriate
				mechanisms to ensure that any assessment under subsection (e) is paid to the
				Director.
								(9)Such other
				requirements as the Director may establish by regulation or order.
								(h)Licenses
				denied
								(1)In
				generalNo license shall be granted to any individual who has
				been convicted under the laws of any foreign country, the United States, or any
				State for any criminal violation involving gambling laws, financial markets, or
				financial laws, including any money laundering, fraud, privacy, or information
				security law.
								(2)Applicability to
				business entitiesIf an applicant for a license is a corporation,
				partnership, or other business entity, paragraph (1) shall apply with respect
				to each partner, officer, or director of such corporation, partnership, or
				entity.
								(i)Term and renewal
				of license
								(1)TermAny
				license issued under this section shall be issued for a 1-year term beginning
				on the date of issuance.
								(2)RenewalLicenses may be renewed in accordance with the requirements prescribed by the
				Director pursuant to this subchapter.
								(j)Revocation of
				license
								(1)In
				generalAny license granted under this subchapter shall be
				terminated or revoked by the Director if—
									(A)the licensee fails
				to comply with any provision of this subchapter; or
									(B)the licensee, or in any case in which the
				licensee the licensee is a corporation, partnership, or other business entity,
				any officer, partner, or director of that corporation, partnership, or other
				entity, is convicted of a crime involving the payments system, financial
				markets, or Internet gambling laws of the United States or of the jurisdiction
				in which the licensee is located.
									(2)Final
				actionAny revocation of a license under paragraph (1) shall be
				treated as a final action by the Director.
								(k)Compliance with
				federal lawsLicensees shall be required to comply with
				anti-money laundering, anti-fraud, anti-terrorism, and such other regulations,
				requirements, and limitations as may be prescribed by the Director.
							(l)Administrative
				provisions
								(1)General powers of
				DirectorSubject to the oversight and direction of the Secretary
				of the Treasury, the Director may—
									(A)require a class of licensees to maintain
				appropriate procedures to ensure compliance with this subchapter and
				regulations prescribed under this subchapter;
									(B)examine any licensee and any books, papers,
				records, or other data of licensees relevant to any recordkeeping or reporting
				requirements imposed by the Director under this subchapter;
									(C)summon a licensee or an applicant for a
				license, an officer or employee of a licensee or any such applicant (including
				a former officer or employee), or any person having possession, custody, or
				care of the reports and records required by the Director under this subchapter,
				to appear before the Director or a designee of the Director at a time and place
				named in the summons and to produce such books, papers, records, or other data,
				and to give testimony, under oath, as may be relevant or material to any
				investigation in connection with the enforcement of this subchapter or any
				application for a license under this subchapter.
									(2)Administrative
				aspects of summons
									(A)Production at
				designated siteA summons
				issued pursuant to this subsection may require that books, papers, records, or
				other data stored or maintained at any place be produced at any business
				location of a licensee or applicant for a license or any designated location in
				any State or in any territory or other place subject to the jurisdiction of the
				United States not more than 500 miles distant from any place where the licensee
				or applicant for a license operates or conducts business in the United States.
									(B)No liability for
				expensesThe United States shall not be liable for any expense
				incurred in connection with the production of books, papers, records, or other
				data under this subsection.
									(C)Service of
				SummonsService of a summons issued under this subsection may be
				by registered mail or in such other manner calculated to give actual notice as
				the Director may prescribe by regulation.
									(3)Contumacy or
				Refusal
									(A)Referral to
				attorney generalIn case of contumacy by a person issued a
				summons under this subsection or a refusal by such person to obey such summons
				or to allow the Director to conduct an examination, the Director shall refer
				the matter to the Secretary of the Treasury for referral to the Attorney
				General.
									(B)Jurisdiction of
				courtThe Attorney General may invoke the aid of any court of the
				United States within the jurisdiction of which—
										(i)the investigation
				which gave rise to the summons or the examination is being or has been carried
				on;
										(ii)the person
				summoned is an inhabitant; or
										(iii)the person
				summoned carries on business or may be found,
										to
				compel compliance with the summons.(C)Court
				orderThe court may issue an order requiring the person summoned
				to appear before the Director or a delegate of the Director to produce books,
				papers, records, and other data, to give testimony as may be necessary to
				explain how such material was compiled and maintained, to allow the Director to
				examine the business of a licensee, and to pay the costs of the proceeding.
									(D)Failure to
				comply with orderAny failure to obey the order of the court may
				be punished by the court as a contempt thereof.
									(E)Service of
				processAll process in any case under this subsection may be
				served in any judicial district in which such person may be found.
									5384.Financial
				institutions
							(a)Investment
				bankingNo person shall be held liable for engaging in investment
				banking activities for or on behalf of a licensee or involving a licensee, if
				such activities are performed in compliance with this subchapter, the
				Sarbanes-Oxley Act, the Securities Act of 1933 Act, the Securities Exchange Act
				of 1934, and any other applicable laws governing securities.
							(b)Payment and
				transaction processingNo
				person shall be held liable for engaging in payments processing activities for
				or on behalf of a licensee or involving a licensee, if such activities are
				performed in compliance with this subchapter.
							(c)Financial
				institutionsNo financial
				institution shall be held liable for engaging in financial activities and
				transactions for or on behalf of a licensee or involving a licensee, if such
				activities are performed in compliance with this subchapter and with applicable
				Federal, State, and foreign banking laws and regulations.
							5385.Prohibition
				and limitation of licenses in States and Indian lands
							(a)State opt
				out
								(1)In
				generalNo Internet gambling licensee may engage, under any
				license issued under this subchapter, in the business of Internet betting or
				wagering in any State which prohibits such business within such State if the
				Governor or other chief executive officer of such State informs the Director of
				such prohibition before the end of the 90-day period beginning on the date of
				the enactment of the Internet Gambling Regulation and Enforcement Act of 2007,
				or in accordance with paragraph (3), until such time as any notice of any
				subsequent repeal of such prohibition becomes effective under paragraph
				(3).
								(2)Limitations
				imposed by statesNo Internet
				gambling licensee may engage, under any license issued under this subchapter,
				in the business of conducting any particular types of gambling activities or
				other contests in any State which prohibits or limits such particular types of
				gambling activities or other contests if the Governor or other chief executive
				officer of such State informs the Director of such prohibition or limitation,
				in a manner which clearly identifies the nature and extent of such prohibition
				or limitation, before the end of the 90-day period beginning on the date of the
				enactment of the Internet Gambling Regulation and Enforcement Act of 2007, or
				in accordance with paragraph (3), until such time as any notice of any
				amendment or repeal of such specific prohibition or limitation becomes
				effective under paragraph (3).
								(3)Changes to state
				limitationsThe
				establishment, repeal, or amendment by any State of any prohibition or
				limitation referred to in paragraph (1) or (2) after the end of the 90-day
				period beginning on the date of the enactment of the Internet Gambling
				Regulation and Enforcement Act of 2007 shall apply, for purposes of this
				subchapter, with respect to the business of Internet betting or wagering in
				such State by any licensee beginning on the first January 1 that occurs after
				the end of the 30-day period beginning on the later of—
									(A)the date a notice
				of such establishment, repeal, or amendment is provided by the Governor or
				other chief executive officer of such State in writing to the Director;
				or
									(B)the effective date of such establishment,
				repeal, or amendment.
									(b)Indian tribe opt
				out
								(1)In
				generalNo Internet gambling
				licensee may engage, under any license issued under this subchapter, in the
				business of Internet betting or wagering within the tribal lands of any Indian
				tribe which prohibits such business within such tribal lands if the principal
				chief or other chief executive officer of such Indian tribe informs the
				Director of such prohibition before the end of the 90-day period beginning on
				the date of the enactment of the Internet Gambling Regulation and Enforcement
				Act of 2007, or in accordance with paragraph (3), until such time as any notice
				of any repeal or amendment of such prohibition becomes effective under
				paragraph (3).
								(2)Limitations
				imposed by indian tribesNo
				Internet gambling licensee may engage, under any license issued under this
				subchapter, in the business of conducting any particular types of gambling
				activities or other contests in the tribal lands of any Indian tribe which
				prohibits or limits such particular types of gambling activities or other
				contests if the principal chief or other chief executive officer of such Indian
				tribe informs the Director of such prohibition or limitation, in a manner which
				clearly identifies the nature and extent of such prohibition or limitation,
				before the end of the 90-day period beginning on the date of the enactment of
				the Internet Gambling Regulation and Enforcement Act of 2007, or in accordance
				with paragraph (3), until such time as any notice of any amendment or repeal of
				such specific prohibition or limitation becomes effective under paragraph
				(3).
								(3)Changes to
				indian tribe limitationsThe
				establishment, repeal, or amendment by any Indian tribe of any prohibition or
				limitation referred to in paragraph (1) or (2) after the end of the 90-day
				period beginning on the date of the enactment of the Internet Gambling
				Regulation and Enforcement Act of 2007 shall apply, for purposes of this
				subchapter, with respect to the business of Internet betting or wagering in the
				tribal lands of such Indian tribe by any licensee beginning on the first
				January 1 that occurs after the end of the 30-day period beginning on the later
				of—
									(A)the date a notice of such establishment,
				repeal, or amendment is provided by the principal chief or other chief
				executive officer of such Indian tribe in writing to the Director; or
									(B)the effective date of such establishment,
				repeal, or amendment.
									(c)Enforcing state
				and indian tribe limitations
								(1)In
				generalThe Director shall
				take effective measures to ensure that any licensee under this subchapter, as a
				condition of the license, complies with any limitation or prohibition imposed
				by any State or Indian tribe to which the licensee is subject under paragraph
				(1), (2) or (3) of subsection (a) or (b), as the case may be.
								(2)ViolationsIt shall be a violation of this subchapter
				for any licensee knowingly to accept bets or wagers, or engage in any Internet
				gambling activity within any State or in the tribal lands of any Indian tribe
				for which a notice is in effect under paragraph (1), (2), or (3) of subsection
				(a) or (b), as the case may be.
								(d)Intermediate
				routingThe intermediate routing of electronic data shall not
				determine the location or locations in which a bet or wager is initiated,
				received or otherwise made.
							5386.Sporting
				leagues may prohibit internet gambling on league activities
							(a)Sporting league
				opt-outNo Internet gambling
				licensee may engage, under any license issued under this subchapter, in the
				business of Internet betting or wagering in connection with any sport event or
				contest of any sporting league which prohibits such business if the chief
				executive officer of such sporting league informs the Director of such
				prohibition before the end of the 90-day period beginning on the date of the
				enactment of the Internet Gambling Regulation and Enforcement Act of 2007, or
				in accordance with subsection (c), until such time as any notice of any repeal
				of such prohibition becomes effective under paragraph (3).
							(b)Establishment or
				repeal of sportingThe
				establishment or repeal by any sporting league of any prohibition referred to
				in subsection (a) after the end of the 90-day period beginning on the date of
				the enactment of the Internet Gambling Regulation and Enforcement Act of 2007
				shall apply, for purposes of this subchapter, with respect to the business of
				Internet betting or wagering in connection with any sport event or contest of
				such sporting league by any licensee beginning on the first January 1 that
				occurs after the end of the 30-day period beginning on the later of—
								(1)the date a notice of such establishment or
				repeal is provided by the chief executive officer of such sporting league in
				writing to the Director; or
								(2)the effective date
				of such establishment or repeal.
								(c)Violation of
				sporting league limitation
								(1)In
				generalThe Director shall
				take effective measures to ensure that any licensee under this subchapter, as a
				condition of the license, complies with any prohibition imposed by any sporting
				league to which the licensee is subject under subsection (a) or (b).
								(2)ViolationsIt shall be a violation of this subchapter
				for any licensee knowingly to engage in the business of Internet betting or
				wagering in connection with any sport event or contest of any sporting league
				for which a notice is in effect under subsection (a) or (b).
								5387.Safe
				harborsIt shall be a defense
				against any prosecution or enforcement action under any Federal or State law
				against any person possessing a valid license under this subchapter that the
				activity is authorized under and has been carried out lawfully under the terms
				of this subchapter.
						5388.Criminal
				penalties
							(a)In
				generalWhoever knowingly violates any provision of this
				subchapter shall be fined under title 18, or imprisoned for not more than 5
				years, or both.
							(b)Permanent
				injunctionUpon conviction of a person under this section, the
				court may enter a permanent injunction enjoining such person from placing,
				receiving, or otherwise making bets or wagers or sending, receiving, or
				inviting information assisting in the placing of bets or wagers.
							5389.Rules of
				construction
							(a)No effect on
				other lawNo provision of this subchapter shall be construed as
				altering, limiting, or extending any Federal or State law or Tribal-State
				compact prohibiting, permitting, or regulating gambling within the United
				States.
							(b)Coordination with
				certain gambling lawsNo provision of this chapter shall be
				construed as permitting any bet or wager that would otherwise violate any
				provision of—
								(1)the Interstate
				Horse Racing Act;
								(2)the Professional
				and Amateur Sports Protection Act;
								(3)the Gambling
				Devices Transportation Act; or
								(4)the Indian Gaming
				Regulatory
				Act.
								.
			(b)Technical and
			 conforming amendmentSection 310(b)(2) of title 31, United
			 States Code is amended—
				(1)by redesignating
			 subparagraphs (J) and (K) as subparagraphs (K) and (L), respectively;
			 and
				(2)by inserting after
			 subparagraph (I) the following new subparagraph:
					
						(J)Administer the
				requirements of subchapter V of chapter
				53.
						
				(c)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by adding at the end the following:
				
					
						Subchapter V—Regulation of lawful internet
				gambling
						5381. Congressional findings and purpose.
						5382. Definitions.
						5383. Establishment and administration of licensing
				program.
						5384. Financial institutions.
						5385. Prohibition and limitation of licenses in States and
				Indian lands.
						5386. Sporting leagues may prohibit Internet gambling on league
				activities.
						5387. Safe harbors.
						5388. Criminal penalties.
						5389. Rules of
				construction.
					
					.
			3.Report
			 required
			(a)In
			 generalBefore the end of
			 the 1-year period beginning on the effective date of the regulations prescribed
			 under section 4(a), and annually thereafter, the Director shall submit a report
			 to the Congress on the licensing and regulation of Internet gambling
			 operators.
			(b)Information
			 requiredEach report submitted under subsection (a) shall include
			 the following information:
				(1)A comprehensive statement regarding the
			 limitations imposed by the States, Indian tribes, and sporting leagues.
				(2)Relevant
			 statistical information on applicants and licenses.
				(3)The amount of
			 licensing and user fees collected during the period covered by the
			 report.
				(4)Information on
			 regulatory or enforcement actions undertaken during the period.
				(5)Any other
			 information that may be useful to the Congress in evaluating the effectiveness
			 of the Act in meeting its purpose, including the provision of protections
			 against underage gambling, compulsive gambling, money laundering, and fraud,
			 and in combating tax avoidance relating to online gambling.
				4.Effective
			 date
			(a)RegulationsThe
			 Director of the Financial Crimes Enforcement Network shall prescribe such
			 regulations as may appropriate to implement subchapter V of chapter 53 of title
			 31, United States Code (as added by section 2(a) of this Act) and shall publish
			 such regulations in final form in the Federal Register before the end of the
			 180-day period beginning on the date of the enactment of this Act.
			(b)Scope of
			 applicationThe amendment
			 made by section 2(a) shall apply after the end of the 90-day period beginning
			 on the date of the publication of the regulations in final form in accordance
			 with subsection (a).
			
